                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                  Case No. 19-cv-23920-GAYLES

VENICIA DIAZ,

                Plaintiff,
v.

PETER MENDEZ, ESQ., et al.,

            Defendants,
______________________________/
                                   ORDER DISMISSING CASE

        THIS CAUSE comes before the Court on a sua sponte review of the record. Plaintiff,

Venicia Diaz, appearing pro se, filed this action on September 20, 2019. [ECF No. 1]. Plaintiff

also filed a Motion for Leave to Proceed In Forma Pauperis the same day [ECF No. 3]. Because

Plaintiff has moved to proceed in forma pauperis, the screening provisions of the Prison Litiga-

tion Reform Act, 28 U.S.C. § 1915(e), are applicable. Pursuant to that statute, the court is permitted

to dismiss a suit “any time [] the court determines that . . . (B) the action or appeal (i) is frivolous

or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary

relief against a defendant who is immune from such relief.” Id. § 1915(e)(2).

        The standards governing dismissals for failure to state a claim under § 1915(e)(2)(B)(ii)

are the same as those governing dismissals under Federal Rule of Civil Procedure 12(b)(6). Alba

v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008). To state a claim for relief, a pleading must

contain “(1) a short and plain statement of the grounds for the court’s jurisdiction . . . ; (2) a short

and plain statement of the claim showing that the pleader is entitled to relief; and (3) a demand

for the relief sought.” Fed. R. Civ. P. 8. To survive a motion to dismiss, a claim “must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,
570 (2007)). “[T]he pleadings are construed broadly,” Levine v. World Fin. Network Nat’l Bank,

437 F.3d 1118, 1120 (11th Cir. 2006), and the allegations in the complaint are viewed in the light

most favorable to the plaintiff, Hawthorne v. Mac Adjustment, Inc., 140 F.3d 1367, 1370 (11th Cir.

1998). At bottom, the question is not whether the claimant “will ultimately prevail . . . but

whether his complaint [is] sufficient to cross the federal court’s threshold.” Skinner v. Switzer,

562 U.S. 521, 530 (2011).

         Independent of its duty under Section 1915(e) to evaluate the claim of a party proceeding

in forma pauperis, the Court is obligated to consider sua sponte whether a claim falls within its

subject matter jurisdiction and dismiss the claim if it finds subject matter jurisdiction to be lack-

ing. 1 Gonzalez v. Thaler, 132 S. Ct. 641, 648 (2012); see also Dutta-Roy v. Fain, No. 14-0280,

2014 WL 1795205, at *2 (N.D. Ga. May 5, 2014); accord Fed. R. Civ. P. 12(h)(3). “Subject-

matter jurisdiction . . . refers to a tribunal’s power to hear a case.” Union Pac. R.R. Co. v. Bhd. of

Locomotive Eng’rs & Trainmen Gen. Comm. of Adjustment, Cent. Region, 558 U.S. 67, 81 (2009)

(citations and internal quotation marks omitted). “In a given case, a federal district court must have

at least one of three types of subject matter jurisdiction: (1) jurisdiction under a specific statutory

grant; (2) federal question jurisdiction pursuant to 28 U.S.C. § 1331; or (3) diversity jurisdiction

pursuant to 28 U.S.C. § 1332(a).” Baltin v. Alaron Trading Corp., 128 F.3d 1466, 1469 (11th Cir.

1997).

         In her Complaint, Plaintiff appears to allege that the Defendants are somehow liable for

malpractice relating to a 2010 probate matter filed in the Circuit Court in and for Hendry

County, Florida. However, the Complaint is unclear as to who harmed Plaintiff or how she

suffered damage as the result of Defendants’ wrongdoing. Accordingly, Plaintiff fails to state

a claim showing that she is entitled to relief.


1 Notably, if the Court lacks subject matter jurisdiction over a case, the complaint is also frivolous under Section
  1915(e). See Davis v. Ryan Oaks Apt., 357 F. App’x 237, 238-39 (11th Cir. 2009) (per curiam).
                                                         2
        In addition, based on the limited allegations in the Complaint, the Court is unable to

ascertain whether it has subject matter jurisdiction over this action. Indeed, on the civil cover

page, Plaintiff indicates that both she and the Defendants are citizens of Florida. As a result,

the Court lacks diversity jurisdiction. And, Plaintiff fails to allege a cognizable federal claim

such that this Court would have original jurisdiction. Accordingly, the Complaint is subject to

dismissal for lack of subject matter jurisdiction. 2 Based thereon, it is

        ORDERED AND ADJUDGED that this action is DISMISSED without prejudice and

CLOSED for administrative purposes. All pending motions are DENIED as MOOT.

        DONE AND ORDERED in Chambers at Miami, Florida, this 25th day of September, 2019.




                                                             ________________________________
                                                             DARRIN P. GAYLES
                                                             UNITED STATES DISTRICT JUDGE




2       The Court notes that venue also appears to be improper as all of the alleged wrongdoing appears to have
occurred in Hendry County in the Middle District of Florida.
                                                        3
